DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CONTINUING DATA
This application is a 371 of PCT/JP2017/005835 02/17/2017
FOREIGN APPLICATIONS
JAPAN 2016-028109 02/17/2016
JAPAN 2016-211476 10/28/2016
	This office action is in response to Applicant’s amendment submitted November 5, 2021.  Claims 1-27 are pending.
	The rejection of claims 1-4, 7-14, and 17 under 35 U.S.C. 103 as being unpatentable over Milton in view of Strömberg is withdrawn because Milton does not teach the definition of Y as recited in the amended claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7-14, 17, 20-22, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki (Nucleosides, Nucleotides, and Nucleic Acids, 28:93-952, 2009, cited on IDS) in view of Strömberg (WO 2014/131892 A1, September 4, 2014, cited on IDS).
Ozaki teaches the following compounds and ODNs (pages 944 and 946):

    PNG
    media_image1.png
    244
    444
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    710
    media_image2.png
    Greyscale

ODN 2 is a compound wherein Z1, R1, R2, Z2 are all H, n is 2, R3, R4, R5, and R6 are all H, and Bx is 2-oxo-pyrimidin-1-yl group substituted with a hydroxyl group such as V-2 in paragraph [0073] of the specification.  Ozaki’s compound is prepared via a route that includes one or both of Z1 and Z2 being protected (page 945, Scheme 1).  Compound VIII is one wherein n is 2 and R5 and R6 are both methyl.
	Ozaki’s compound has one carbon between Z and the amide bond, while the claimed compounds have two carbons in that position.
Strömberg teaches formula I in claim 1, wherein p can be 1 or 2:

    PNG
    media_image3.png
    239
    345
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the art at the time the application was filed to prepare Ozaki’s compounds wherein the compound had 2 carbons between Z and the amide bond.  The claimed compound is a homolog of the compound taught by Ozaki, differing in the insertion of a CH2 group.  MPEP 2144.09 states that homologs are “compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups,” and are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. It would have been obvious to one of ordinary skill in the art to modify the reference compound to prepare a structural homolog.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compound because such structurally homologous compounds are expected to possess similar properties, and thus would be expected to have similar utility as the prior art products.  It has been held that compounds that are structurally homologous to prior art compounds are prima facie obvious, absent a showing of unexpected results. In re Hass, 60 USPQ 544 (CCPA 1944); In re Henze, 85 USPQ 261 (CCPA 1950).  Furthermore, Strömberg teaches that compounds having the same core structure can have one or two carbons at the indicated position. It would have been .

Response to Arguments
Applicant argues that the presently claimed compounds unexpectedly have enzyme resistance that exceeds MOE and MCE. MOE and MCE have structures as shown (obtained from the specification paragraph [0192]):

    PNG
    media_image4.png
    158
    236
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    162
    181
    media_image5.png
    Greyscale

MPEP 716.02(e) states that the claimed invention must be compared with the closest prior art to be effective to rebut a prima facie case of obviousness.  Ozaki is the closest prior art.  Ozaki is closer than MOE and MCE because it differs only in the insertion of a –CH2- group, while MOE and MCE actually have different functional groups.  Furthermore, even if Ozaki was considered to be equally close to MOE and MCE, showing unexpected results over one of two equally close prior art references will not rebut prima facie obviousness unless the teachings of the prior art references are sufficiently similar to each other that the testing of one showing unexpected results would provide the same information as to the other.  A showing of unexpected results for MOE or MCE does not provide the same information as to Ozaki, because the teachings of the prior art references (one being Ozaki, the other being MOE or MCE) are not similar to each 

Conclusion
Claims 1-4, 7-14, and 17 is/are rejected.  Claims 5-6, 15-16,18-19, and 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572.  The examiner can normally be reached on 9:00-5:00 CST, M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAYLA D BERRY/Primary Examiner, Art Unit 1623